DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview/communication with Ms. Vanessa Bell on 8/8/2022.

The application has been amended as follows: 
Please replace the current claims with the amended claims below:
--1.	(Currently Amended)  A computer-implemented method for managing a dialog, the method comprising:   
initiating, by a dialog system, a dialog session; 
receiving, by the dialog system, a first speech input;
detecting, by the dialog system, a pause in the first speech input indicative of completion of a first spoken utterance;
determining, by the dialog system based on the first spoken utterance, a stopping condition for the dialog session, wherein the stopping condition indicates a first time value by which the dialog session is to be extended;
generating, by the dialog system, a response based on the first speech input; 
outputting, by the dialog system, the response;
determining, by the dialog system, that the stopping condition for the dialog session is not met, wherein generating and outputting the response is performed prior to determining that the stopping condition is not met; [[and]]
responsive to determining that the stopping condition is not met, extending the dialog session by at least the first time value indicated by the stopping condition;
receiving, by the dialog system, a second speech input;
based upon the second speech input and the first speech input, determining, by the dialog system, that the second speech input is not relevant to the first speech input; and
disregarding, by the dialog system, the second speech input.
2.	(Original)  The method of claim 1, further comprising:
determining, by the dialog system, that the dialog session is in a particular state, of a plurality of configured states,
wherein the dialog system determines the stopping condition for the dialog session based on the determined state.
3. – 4. 	   (Canceled).
4.	(Currently Amended)  The method of claim 1, further comprising:
receiving, by the dialog system, a third speech input;
detecting, by the dialog system, a second pause in the third speech input indicative of completion of a second spoken utterance; and
determining, by the dialog system based on the second spoken utterance, a second stopping condition for the dialog session, wherein the second stopping condition indicates a second time value by which the dialog session is to be extended.
5.	(Currently Amended)  The method of claim 5, further comprising:
identifying, by the dialog system, an intent based on the first speech input and the third speech input.
6.	(Currently Amended)  The method of claim 5, further comprising:
generating, by the dialog system, a second response based on one or more of the first speech input or the third speech input; and
outputting, by the dialog system, the second response. 
7.	(Original)  The method of claim 7, further comprising:
subsequent to outputting the response, determining, by the dialog system, that the second stopping condition is met; and
terminating, by the dialog system, the dialog session.
8.	(Currently Amended)  The method of claim 5, wherein:
the dialog system determines the second stopping condition based upon one or more of: a length of the pause, the first speech input, or the third speech input.
9.	(Original)  The method of claim 1, wherein initiating the dialog session comprises one or more of:
detecting a wake word; or
detecting interaction with a start button.
10.	(Canceled).  
11.	(Currently Amended)  A non-transitory computer-readable memory storing a plurality of instructions executable by one or more processors for managing a dialog, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
initiating a dialog session; 
receiving a first speech input;
detecting a pause in the first speech input indicative of completion of a first spoken utterance;
determining, based on the first spoken utterance, a stopping condition for the dialog session, wherein the stopping condition indicates a first time value by which the dialog session is to be extended;
generating a response based on the first speech input; 
outputting the response;
determining that the stopping condition for the dialog session is not met, wherein generating and outputting the response is performed prior to determining that the stopping condition is not met; and
responsive to determining that the stopping condition is not met, extending the dialog session by at least the first time value indicated by the stopping condition;
receiving a second speech input;
based upon the second speech input and the first speech input, determining that the second speech input is not relevant to the first speech input; and
disregarding the second speech input.
12.	(Original)  The non-transitory computer-readable memory of claim 11, the processing further comprising:
determining that the dialog session is in a particular state, of a plurality of configured states,
wherein the stopping condition for the dialog session is determined based on the determined state.
13.	(Canceled).  
14.	(Currently Amended)  The non-transitory computer-readable memory of claim 12, the processing further comprising:
receiving a third speech input;
detecting a second pause in the third speech input indicative of completion of a second spoken utterance; and
determining, based on the second spoken utterance, second stopping condition for the dialog session, wherein the second stopping condition indicates a second time value by which the dialog session is to be extended.
15.	(Currently Amended)  The non-transitory computer-readable memory of claim 15, the processing further comprising:
identifying an intent based on the first speech input and the third speech input.
16.	(Currently Amended)  A system comprising:
one or more processors;
a memory coupled to the one or more processors, the memory storing a plurality of instructions executable by the one or more processors for managing a dialog, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
initiating a dialog session; 
receiving a first speech input;
detecting a pause in the first speech input indicative of completion of a first spoken utterance;
determining, based on the first spoken utterance, a stopping condition for the dialog session, wherein the stopping condition indicates a first time value by which the dialog session is to be extended;
generating a response based on the first speech input; 
outputting the response;
determining that the stopping condition for the dialog session is not met, wherein generating and outputting the response is performed prior to determining that the stopping condition is not met; and
responsive to determining that the stopping condition is not met, extending the dialog session by at least the first time value indicated by the stopping condition;
receiving a second speech input;
based upon the second speech input and the first speech input, determining that the second speech input is not relevant to the first speech input; and
disregarding the second speech input.
17.	(Original)  The system of claim 17, the processing further comprising:
determining that the dialog session is in a particular state, of a plurality of configured states,
wherein the determination that the stopping condition is not met is based upon the determined state.
18.	(Original)  The system of claim 17, the processing further comprising:
determining that the dialog session is in a particular state, of a plurality of configured states,
wherein the determination that the stopping condition is not met is based upon the determined state.
19.	(Canceled). 
20.	(Currently Amended)  The system of claim 17, the processing further comprising:
receiving a third speech input;
detecting a second pause in the third speech input indicative of completion of a second spoken utterance; 
determining, based on the second spoken utterance, a second stopping condition for the dialog session, wherein the second stopping condition indicates a second time value by which the dialog session is to be extended; and
identifying an intent based on the first speech input and the third speech input.[AltContent: textbox (376356197v.276356197v.2)]--

Reasons for Allowance

Claims 1-2, 5-10, 12-13, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant approved amendment to the claims was reviewed. Examiner’s amendment to the claims is as above. Applicant now claims a computer-implemented method for managing a dialog, the method comprising:  initiating, by a dialog system, a dialog session; receiving, by the dialog system, a first speech input; detecting, by the dialog system, a pause in the first speech input indicative of completion of a first spoken utterance; determining, by the dialog system based on the first spoken utterance, a stopping condition for the dialog session, wherein the stopping condition indicates a first time value by which the dialog session is to be extended; generating, by the dialog system, a response based on the first speech input; outputting, by the dialog system, the response; determining, by the dialog system, that the stopping condition for the dialog session is not met, wherein generating and outputting the response is performed prior to determining that the stopping condition is not met; responsive to determining that the stopping condition is not met, extending the dialog session by at least the first time value indicated by the stopping condition; receiving, by the dialog system, a second speech input; based upon the second speech input and the first speech input, determining, by the dialog system, that the second speech input is not relevant to the first speech input; and disregarding, by the dialog system, the second speech input. The cited prior art of Aleksic et al., fails to teach the claimed combination of features. The cited prior art of record alone or in combination fails to fairly teach or disclose the claimed combination of features. Therefore, claims 1-2, 5-10, 12-13, 15-18, and 20 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wabgaonkar et al., (US 2019/0385051 A1) teach a virtual agent with a dialogue management system and a method of training the dialogue management system is disclosed. The dialogue management system is trained using a deep reinforcement learning process. Training involves obtaining or simulating training dialogue data. During the training process, actions for the dialogue management system are selected using a Deep Q Network to process observations. The Deep Q Network is updated using a target function that includes a reward. The reward may be generated by considering one or more of the following metrics: task completion percentage, dialogue length, sentiment analysis of the user's response, emotional analysis of the user's state, explicit user feedback, and assessed quality of the action. The set of actions that the dialogue management system can take at any time may be limited by an action screener that predicts the subset of actions that the agent should consider for a given state of the system.
Di Fabbrizio et al., (US 2015/0340033 A1) teach a system for processing and interpreting natural language, such as interpretations of user utterances, in multi-turn dialog interactions. Context information regarding interpretations of user utterances and system responses to the user utterances can be maintained. Subsequent user utterances can be interpreted using the context information, rather than being interpreted without context. In some cases, interpretations of subsequent user utterances can be merged with interpretations of prior user utterances using a rule-based framework. Rules may be defined to determine which interpretations may be merged and under what circumstances they may be merged.
Fratkina et al., (US 2001/0049688 A1) teach a method and system are disclosed for retrieving information through the use of a multi-stage interaction with a client to identify particular knowledge content associated with a knowledge map. The present invention is an application program running on a server accessed via the world-wide web or other data network using standard Internet protocols, a web browser and web server software. In addition to an automated portion, the present invention allows a human dialog designer to model the way the system elicits information, giving a human feel to the dialog and a better customer experience. In operation, users start a dialog by directing their web browser to a designated web page. This web page asks the user some initial questions that are then passed to a dialog engine. The dialog engine then applies its methods and algorithms to a knowledge map, using dialog control information backslash and the user's responses to provide feedback to the user. The feedback may include follow-up questions, relevant documents, and instructions to the user (e.g., instructions to contact a human customer service representative). This dialog engine response is rendered as a web page and returned to the user's web browser. The user can then respond further to the follow-up questions he or she is presented, and the cycle repeats. The invention can be implemented so that it can interact with customers through a wide variety of communication channels including the Internet, wireless devices (e.g., telephone, pager, etc.), handheld devices such as a Personal Data Assistant (PDA), email, and via a telephone where the automated system is delivered using an interactive voice response (IVR) and/or speech-recognition system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658